03/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0424


                                      DA 21-0424
                                   _________________

TOM VAN HAELE,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
JUDY KUHL, VALERIE CRAMER and
JENNIFER CRAMER,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all parties of record and to the
Honorable Nickolas C. Murnion, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 16 2022